EXHIBIT 10.1

[On Arbinet-thexchange, Inc. Letterhead]

October 16, 2006

John B. Wynne, Jr.

79 Under Cliff Road

Trumball, CT 06611

Dear Jack:

On behalf of Arbinet-thexchange, Inc. (the “Company”), I am pleased to extend to
you an offer of employment in accordance with the following terms:

Title: You will serve as Chief Financial Officer. You will report to the
President and CEO, and office in New Brunswick, New Jersey.

Effective Date: Upon acceptance by you, you will immediately become the
Company’s Chief Financial Officer.

Duties and Obligations: During your employment you will devote your full
business interest and effort to the performance of your duties with the Company.
These duties include managing:

 

  •   accounting practices and polices;

 

  •   financial and management reporting;

 

  •   internal controls;

 

  •   long term financial planning

 

  •   treasury and financing activities;

 

  •   tax planning;

 

  •   Sarbanes-Oxley compliance; and

 

  •   all other functions that are commonly associated with the Chief Financial
Officer position.

Employment Relationship: Your employment will be “at will” and may be terminated
by either you or the Company at any time for any reason or no reason, by
providing sixty (60) days written notice to the other party. Your participation
in any Company benefit or equity program does not constitute an agreement by the
Company to employ or continue to employ you for any period of time. Nothing in
this letter creates any express or implied contract. This at-will relationship
will remain in effect throughout your employment with the Company and can be
changed only by an express written agreement.



--------------------------------------------------------------------------------

Salary and Bonus: While you are employed on a full-time basis by the Company the
Company will pay you a base salary which annualizes to $275,000, payable in
accordance with the usual payroll practices of the Company including the
withholding of all income and employment taxes. You will be eligible for a 45%
target bonus based upon achievement of assigned performance goals and subject to
the approval of the Board of Directors. The Company will pay you a prorated 2006
bonus of $25,781.25 on February 28th, 2007, provided that you have not been
terminated for cause (as defined in section “d)” in “Termination” below).

Equity: You will also be eligible to participate in the Company’s employee stock
option plan. Under the option plan and subject to the approval of the
compensation committee and Board of Directors, the Company will grant you an
option to purchase 175,000 shares of common stock of the Company at an exercise
price of the last reported sale price on the date of grant and shall vest
monthly over a 4-year period.

Notwithstanding the foregoing, in the event of a Change in Control (as defined
below), (i) on the day of a change in control event, one-half of the unvested
options shall vest, with the remaining unvested portion vesting monthly and
equally over the remaining portion of the vesting term; provided that the
grantee is employed by the Company or a subsidiary, or is associated with the
Company or subsidiary as a director or consultant, on the applicable vesting
dates; and (ii) if there is a “change in control” event (as defined below) and
if within twelve months of such Change of Control the grantee’s employment with
the Company is terminated (other than a termination for “cause” as defined in
Section 1.6.5 of the Plan) then all restrictions shall lapse.

For purposes hereof, a “Change in Control” event shall mean a change in
ownership or control of the Company effected through any of the following
transactions:

 

  I. a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or

 

  II. a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets, or

 

  III. the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities (as measured in terms of the power to
vote with respect to the election of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from the Company or the
acquisition of outstanding securities held by one or more of the Company’s
existing stockholders, or



--------------------------------------------------------------------------------

  IV. a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

These options will be subject to various restrictions, including restrictions on
transfer, forfeiture and repurchase provisions. Further details regarding the
option plan will be provided to you once you have been granted options.

Additionally, you will be awarded a performance share grant of 35,000 common
stock shares that can be earned pursuant to a performance agreement that will be
executed upon your first day of employment. Further details regarding the
performance requirements will be provided to you at that time.

Benefits: You will participate to the extent eligible and subject to confirming
coverage with applicable underwriters (if any), in all of the Company’s employee
benefit programs generally provided to other executives, in accordance with the
terms thereof as in effect from time to time. These benefits are described in
the enclosed materials along with a copy of the employee handbook, which
describes the Company’s policies and procedures that will govern certain aspects
of your employment. Please be sure to review the handbook and sign and return
the acknowledgement of receipt page at the end of the handbook to Kathy
Cunningham on or prior to your first day of employment.

Relocation: In lieu of a relocation package, the Company shall reimburse you for
reasonable commuting expenses. Such reimbursement shall not exceed $2,000 per
month.

Vacation: The Company’s vacation year runs from January 1st to December 31st and
you will be eligible for a 4-week vacation, which is accrued based on your date
of hire as explained in the handbook.

Termination of Employment:

 

a) In the event that your employment is terminated by the Company without cause,
or by you for Good Reason, the Company will pay you, subject to your compliance
with this and paragraphs b, c and d following, (i) any unpaid base salary
through the date of termination and any accrued vacation; (ii) severance pay
equal to twelve (12) months base salary at the rate in effect on the date of
termination (iii) an amount reimbursing you for the applicable premium payment
for any COBRA coverage payable under the Company health or welfare plan for you
and your dependents during the twelve (12) month period following the date of
termination (the “Twelve Month Period”); (iv) an amount equal to any employer
contribution that would have been made by the Company pursuant to any retirement
plan of the Company on your behalf and you remained employed by the Company
during the Twelve Month



--------------------------------------------------------------------------------

Period assuming you contribute the maximum amount to the plan. Notwithstanding
the foregoing, the amounts paid to you pursuant to subsections (iii) and (iv) of
this paragraph (a) shall not exceed $25,000.

 

b) In the event your employment hereunder is terminated for any other reason,
the Company will pay you any unpaid base salary and compensation for accrued
vacation through the date of termination.

 

c) In addition, in all termination events the Company will pay you any other
amounts or benefits owing to you under the then applicable employee benefit
plans and programs of the Company in accordance with such plans and programs.

 

d) For the purposes of this letter “cause” shall mean any of the following:
(w) your willful misconduct in the performance of your duties to the Company, or
your willful failure to implement any legal policy of the Company;
(x) conviction of or plea of guilty or any plea other than “not guilty” to a
felony; (y) the violation by you of any material provision of this letter which
either is not cured within ten days after a written notice is given to you by
the Company or constitutes a habitual breach; or (z) your dishonesty,
misappropriation or fraud with regard to the property of the Company or its
affiliates.

 

e) You may terminate your employment for Good Reason. “Good Reason” means,
without your written consent: (i) a material adverse change in your title or the
duties assigned to you; (ii) any material failure by the Company to comply with
the provisions of this Agreement; or (iii) any requirement by the Company that
your primary office location be other than in the states of New York, New Jersey
or Connecticut.

Confidential Information: While providing your services, you will have access to
and will obtain confidential information as to the Company, its affiliates, its
employees, and its customers and you may during the course of your employment
develop certain information, inventions or other intellectual property. As a
condition of your employment with the Company, you will be required to enter
into the Company’s Employee Inventions and Confidentiality Agreement (the
“Confidentiality Agreement”). The Confidentiality Agreement exists to ensure the
Company and its investors that the Company’s valuable intellectual property and
its rights thereto are protected.

Non-Competition/Non-Solicitation

 

a)

You acknowledge and recognize the highly competitive nature of the Company’s
business and that access to the Company’s confidential records and proprietary
information renders you special and unique within the Company’s industry. In
consideration of the payment by the Company to Employee of amounts that may
hereafter be paid to Employee pursuant to this offer, you agree that during your
employment hereunder and for a twelve (12) month period after the termination of
your employment with the Company (the “Covered Time”), without the prior written
consent of the Company, you will not enter into Competition with the Company.
“Competition” shall mean participating, directly or indirectly, as an individual
proprietor, partner, stockholder, officer, employee, director, joint venturer,
investor, lender, consultant or in any capacity whatsoever in a business in
competition with any business conducted by the Company or its affiliates (a
“Competitor”) in any jurisdiction where the Company and/or its affiliates
conduct such business as of the date Employee’s employment



--------------------------------------------------------------------------------

terminates, and shall be deemed to include, without limitation, any business
activity or jurisdiction which is covered by or included in a written proposal
or business plan existing on the date of the termination of Employee’s
employment with the Company; provided, however, that such participation shall
not include (i) the ownership of not more than one percent (1%) of the total
outstanding stock of a publicly held company, (ii) the performance of services
for any enterprise to the extent such services are not performed, directly or
indirectly, for a business unit of the enterprise in the aforesaid Competition
or (iii) any activity engaged in with the prior approval of the Board.

 

b) In further consideration of the payment by the Company to you of amounts that
may hereafter be paid to you pursuant to this offer, you agree that during the
Covered Time you shall not (i) directly or indirectly solicit or attempt to
solicit any of the employees, agents, consultants or representatives of the
Company to terminate his, her or its relationship with the Company;
(ii) directly or indirectly solicit or attempt to solicit any of the employees,
agents, consultants or representatives of the Company to become employees,
agents, representatives or consultants of any other person or entity (including
yourself or any person or entity owned or controlled by you); or (iii) directly
or indirectly solicit or attempt to solicit any customer, vendor or distributor
of the Company with respect to any product or service being furnished, made,
sold or leased by the Company or proposed to be furnished, made, sold or leased
by the Company and which is covered in a written proposal or business plan by
the Company.

 

c) You understand that the provisions of this section (a) and (b) may limit your
ability to earn a livelihood in a business similar to the business of the
Company but nevertheless agree and hereby acknowledge that the consideration
provided under this offer is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of your education, skills
and abilities, you agree that you will not assert in any forum that such
provisions prevent you from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

Governing Law/Miscellaneous: This offer is subject to the laws of the State of
New York. This offer, along with the Confidentiality Agreement, sets forth the
terms of your employment with the Company and supersedes all prior agreements,
arrangements and communications, whether oral or written, between the Company
and you. This letter may not be altered, modified or amended except by written
instrument signed by an individual authorized to sign on behalf of the Company
(other than you) and by you. This letter may not be assigned in whole or in
part, except that the Company may assign it to an acquirer of all or
substantially all of the assets of the Company. This letter shall be binding on
the successors and permitted assignees of the parties hereto.

This offer of employment is contingent on a successful background check and
verification of your employment eligibility as required by the Immigration
Reform and Control Act of 1986, which requires us to verify your employment
eligibility. On the first day of work, please bring documents that show both
your identification and authorization to work in the United States. These
documents can be a U.S. birth certificate or social security card and driver’s
license; a U.S. passport; or a Certificate of Naturalization.



--------------------------------------------------------------------------------

This offer is made to you based on your representation to the Company that your
acceptance of employment with the Company and performance of the contemplated
services does not and will not conflict with or result in any breach or default
or violate any other legal restriction. If you find this offer of employment
acceptable, please sign and return this offer letter to me.

Sincerely,

 

/s/ J. Curt Hockemeier

J. Curt Hockemeier

 

Accepted by:

/s/ John B. Wynne, Jr.

John B. Wynne, Jr.

Date: 10/16/2006